DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 9/30/2021 has been entered. Claims 1-2, and 4-13 remain pending. Claim 3 is canceled.  Claim 1 is amended incorporating the limitation from Claim 3, “wherein one or more error courses of the measured value are stored in the memory of the monitoring device in addition to the target course of the measured value, and the monitoring device determines that there is a defect if the actual course of the measured value coincides with one of the one or more error courses of the measured value within a defined tolerance.” Claim 11 is amended to incorporate the features recited in allowable claim 3 “defect if, the actual course of the measured value coincides with one or the one or more error course of the measured value” Applicant’s amendments to Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Action mailed on 07/03/2021.
Claims 1-2, and 4-13 are examined on the merits.
Election/Restrictions
Claims 1-13 are allowable. The restriction requirement among Inventions I-IV , as set forth in the Office action mailed on 04/13/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/14/2021 is withdrawn.  Claims 2, 4-5, and 10 , directed to Claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, and 4-13 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or reasonably suggest either alone or in combination a monitoring device for monitoring an extracorporeal blood treatment device is configured to determine there is a defect if, the actual course of the measured value coincides with one of the one or more error courses of the measured value within a defined tolerance. The prior art also fails to teach a method for monitoring an extracorporeal blood treatment device comprising determining that there is a defect if, the actual course of the measured value coincides with one of the one or more error course of the measured value within a defined tolerance.
The closest prior art references are Peters et al (US 20120330214 A1, hereinafter ‘Peters’) and Maierhofer (US 20170265793 A1).
Peters teaches an extracorporeal blood treatment device determines that there is a defect if the actual course of the measured value deviates from the target course of the measured value by more than a defined tolerance, but fails to teach determining a defect if the actual course coincides with the error course within a defined tolerance. Maierhofer also teaches an extracorporeal blood treatment device determines the error by calculating a standard deviation from measured value and comparing the standard deviation with a stored target standard deviation, but Maierhofer is still silent as to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781